Opinion by
Wright, J.,
Iwan Ganzen, claimant in this unemployment compensation case, was employed on a trial basis by the Adelphia Equipment Company. According to Ms signed statement, claimant was informed that he would receive $1.25 per hour, and that the employer “would observe my work and see if he could give me a raise”. After working two days, claimant quit the job because the employer refused to increase the hourly wage rate, whereas claimant would not continue work for less than $1.50 per hour. The Bureau, Referee, and Board of Review denied benefits. This appeal by claimant followed.
It is readily apparent that claimant was not discharged or laid off, and that continuing employment was available. Claimant quit work solely because his request for an hourly wage increase was not granted. Since claimant’s unemployment was due to his voluntarily leaving work without cause of a necessitous and compelling nature, he is disqualified from receiving benefits under the provisions of Section 44)2(b) of the Unemployment Compensation Law. Act of 1936, Dec. 5, P. L. [1937] 2897, as amended, 43 PS 802(b). Analogous eases are McGuire Unemployment Compensation Case, 169 Pa. Superior Ct. 467, 82 A. 2d 324; Buletza Unemployment Compensation Case, 174 Pa. Superior Ct. 248, 101 A. 2d 447; Goldstein Unemployment Com*151pensation Case, 181 Pa. Superior Ct. 255, 124 A. 2d 401; Drolles Unemployment Compensation Case, 181 Pa. Superior Ct. 575, 124 A. 2d 159.
Decision affirmed.